Citation Nr: 0714586	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-18 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected diabetes mellitus with renal 
insufficiency.  

2.  Entitlement to service connection for bilateral 
cataracts, including as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, that denied the above claims.

In June 2006, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

During the June 2006 personal hearing, the veteran withdrew 
his claim for service connection for diabetic retinopathy, 
secondary to diabetes mellitus.  See 38 C.F.R. § 20.204.  


FINDINGS OF FACT

1.  The veteran's service-connected diabetes requires a 
restricted diet and insulin, with no restriction of 
activities.

2.  Bilateral cataracts did not have its onset during active 
service or result from disease or injury in service.

3.  Bilateral cataracts was not caused or aggravated by 
service-connected diabetes mellitus.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2006).

2.  The criteria for entitlement to service connection for 
bilateral cataracts, on a direct basis and as secondary to 
service-connected diabetes mellitus, have not been met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in October 2004.  The veteran was told 
of the requirements to successfully establish service 
connection and an increased rating, advised of his and VA's 
respective duties, and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The timing and 
content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Since the veteran's claim for entitlement to service 
connection was denied by the RO and is also being denied by 
the Board, as discussed herein, there is no potential 
effective date or disability rating issue that would warrant 
additional notice as to the service connection issue.  See 
Dingess/Hartman, 19 Vet. App. at 473.  Likewise, as the claim 
for an increased rating is denied, there is no potential 
effective date issue.   The RO did, however, send the veteran 
a letter in June 2006 notifying him that if compensation was 
granted, a disability rating and an effective date would be 
assigned.  In the usual course of events, VA would 
readjudicate the pending claim after providing such notice.  
The fact that this did not occur in this case, however, is 
harmless error since such notice was not even required for 
the reasons given above.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  The veteran stated in April 
2006 that he had no other information or evidence to submit.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran underwent VA 
examinations in November 2004 and January 2005.  He failed to 
report for VA examination in February 2006; however, the 
evidence of record is sufficient to adjudicate the claim.  
See 38 C.F.R. § 3.655.  The duty to notify and assist having 
been met by the RO to the extent possible, the Board turns to 
the analysis of the veteran's claims on the merits.  


II.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's diabetes mellitus is evaluated as 20 percent 
disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  
Under Diagnostic Code 7913, a 20 percent rating is assigned 
when diabetes mellitus requires insulin and restricted diet, 
or; oral hypoglycemic agent and restricted diet.  A 40 
percent rating is assigned when diabetes mellitus requires 
insulin, restricted diet, and regulation of activities.  A 60 
percent rating is assigned when diabetes mellitus requires 
more than one daily injection of insulin, restricted diet, 
and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
assigned for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities, (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.

As set forth above, in order to warrant a rating in excess of 
20 percent, the evidence must show that the veteran's 
diabetes mellitus requires insulin, restricted diet, and 
regulation of activities.  The Court has observed that use of 
the conjunctive "and" means that all requirements must be 
met.  Cf. Cotton v. Brown, 7 Vet. App. 325, 327 (1995).

A review of the record, including post-service VA clinical 
records and a November 2004 VA medical examination report, 
shows that the veteran was diagnosed as having diabetes in 
1999 and was initially treated with a restricted diet and 
oral medication.  He became insulin dependent in April 2004.  
He does not, however, require regulation of activities, 
defined in Diagnostic Code 7913 as "avoidance of strenuous 
occupational and recreational activities."  The November 2004 
VA examiner further indicated that the veteran had no history 
of ketoacidosis or hypoglycemic reactions, nor did he have a 
history of diabetic retinopathy.  The veteran was diagnosed 
as having diabetes mellitus type 2, insulin dependent.

In short, the evidence does not show that the veteran's 
activities are restricted because of his diabetes mellitus.  
The veteran argued during the June 2006 personal hearing that 
he was required to exercise, which was a vital part of 
controlling diabetes.  Exercising, however, does not fall 
within the definition of regulation of activities as defined 
by Diagnostic Code 7913.  Since all three requirements for a 
40 percent rating are not met, the statutory requirements are 
not met or nearly approximated, and a higher disability 
rating is not warranted.  

The Board notes that the veteran has been separately rated 
for residuals of radial nerve contusion with median nerve 
entrapment of the right and left upper extremities and 
peripheral neuropathy of the right and left lower 
extremities, as secondary to diabetes mellitus.  There is no 
medical evidence which documents any other complications of 
diabetes which would be separately rated.  Although the 
veteran has renal insufficiency associated with diabetes, he 
was not shown to have renal nephropathy, and urinalysis in 
January 2005 was negative for albumin.  See 38 C.F.R. 
§§ 4.115, 4.115a, 4.115b.  As noted above, the veteran failed 
to report for VA examination in February 2006, and more 
recent findings are not available.  The duty to assist is not 
a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).

For the reasons stated above, the preponderance of the 
evidence is against a rating higher than 20 percent for the 
veteran's diabetes mellitus.  Thus, the benefit-of-the doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


III.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Additionally, service connection may be granted, on a 
secondary basis, for a disability, which is proximately due 
to, or the result of an established service-connected 
disorder.  38 C.F.R. § 3.310 (2006).   Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322 (2006).  Additionally, 38 C.F.R. § 3.310, the 
regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  Since VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral cataracts.  

Service medical records are negative for any complaints, 
findings or treatment of cataracts.  On separation 
examination, dated December 1968, the only abnormality 
reported of the eyes was defective visual acuity, which was 
corrected and was not considered disabling.

Following service, the veteran received VA medical treatment 
and in June 2003, he was diagnosed as having bilateral senile 
cataracts.  In January 2005, the veteran was afforded a VA 
examination.  The examiner noted that the veteran was 
diagnosed as having diabetes three years earlier.  The 
veteran was diagnosed as having very mild cataracts with 
minimal impact on his visual function with his current 
prescription.  In an addendum to the examination, the 
examiner stated that the bilateral cataracts were not as 
likely related to the veteran's diabetes.  

There is no competent medical evidence of record showing that 
the veteran's bilateral cataracts had its onset during active 
service, is related to any in-service disease or injury, or 
is related to service-connected diabetes mellitus.  The 
veteran was diagnosed with bilateral cataracts in June 2003, 
which is 35 years after service.  In addition, the VA 
examiner provided an opinion that the veteran's cataracts 
were not related to diabetes mellitus.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the veteran's current 
bilateral cataracts to service or to diabetes mellitus.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for bilateral cataracts on a direct basis and as 
secondary to the service-connected diabetes mellitus.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107 (West 2002).


ORDER

Entitlement to a disability rating in excess of 20 percent 
for service-connected diabetes mellitus with renal 
insufficiency is denied.  

Entitlement to service connection for bilateral cataracts, 
including as secondary to service-connected diabetes 
mellitus, is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


